Case: 21-50012     Document: 00515918452          Page: 1    Date Filed: 06/29/2021




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                           June 29, 2021
                                   No. 21-50012
                                                                          Lyle W. Cayce
                                                                               Clerk
   Vinay Yadav,

                                                            Plaintiff—Appellant,

                                       versus

   Frost Bank,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 5:20-CV-005


   Before Higginbotham, Jones, and Costa, Circuit Judges.
   Per Curiam:*
          This case arises out of Frost Bank’s termination of Vinay Yadav and
   its alleged use of the San Antonio Police Department to remove him from
   bank premises. Adopting a thorough opinion of the magistrate judge, the
   district court dismissed Yadav’s claims for retaliatory discharge, defamation,
   RICO, and intentional infliction of emotional distress. The court denied the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50012      Document: 00515918452           Page: 2   Date Filed: 06/29/2021




                                     No. 21-50012


   motion to dismiss his assault claim and remanded that claim to state court as
   the RICO dismissal meant there was no longer a federal claim in the case. See
   28 U.S.C. § 1367(c).
          Yadav appeals the dismissal of his claims. Having reviewed the briefs,
   Yadav’s pleadings, and the applicable law, we agree with the court’s
   dismissal of all but the assault claim essentially for the reasons stated in the
   magistrate judge’s opinion. Yadav’s brief also discusses the assault claim,
   but that claim was appropriately sent back to state court. As a result, we have
   no basis for considering Yadav’s arguments relating to the assault claim.
          Affirmed.




                                          2